TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00660-CV



                         Cleo Elizabeth McKinney Cearley, Appellant

                                                v.

                                     Sue Burgess, Appellee


                  FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
              NO. 11339-P, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


                The parties to this appeal have filed a joint motion requesting that the appeal be

dismissed pursuant to the parties’ settlement agreement. See Tex. R. App. P. 42.1(a). We grant the

motion and dismiss the appeal.

                We also grant the parties’ request that mandate may issue. See Tex. R. App.

P. 18.1(c).



                                             __________________________________________

                                             Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Joint Motion

Filed: July 23, 2010